Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Claims 19 and 20 which are previously withdrawn by the applicant can now be rejoined.
	Insert a period “.” at the end of claim 7.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, 17-20, none of the references, alone or in combination, discloses a visualization module (1, 50, 100, 200, 300), comprising: an image sensor (3), an illumination unit (4) that lights a field of view of the image sensor (3), the illumination unit (4) is arranged in a shadow of the image sensor (3), and a transparent encapsulation material (5) that forms a light guide channel (13) that is configured such that light produced by the illumination unit (4) in back of the image sensor (3) is guided by the light guide channel (13) past the image sensor (3) and out of the shadow of the image sensor (3) to a distal end (11) of the visualization module (1, 50, 100, 200, 300), wherein the transparent encapsulation material (5) at least partially encapsulates the image sensor (3) and the illumination unit (4) and forms one continuous block of material that extends from the illumination unit (4) around the image sensor (3) and to the distal end (11).
Regarding claims 16, none of the references, alone or in combination, discloses a visualization module (1, 50, 100, 200, 300) comprising: image sensor (3) that has a rectangular or square base area (23), wherein corners (24) of the image sensor (3) divide a light guide channel (13), formed by a transparent encapsulation material (5), into a plurality of individual light guide channels (25), and in each case a web (26) having a layer thickness of less than 200 jm is formed between the corners (24) and an outer periphery of the transparent encapsulation material (5), and wherein the image sensor (3) is arranged on a circuit carrier (21) that defines a widest dimension of the image sensor (3) transversely or perpendicularly to a recording direction (7).

Most Pertinent Prior Arts:
US 6,181,369

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486